Mr. Justice Freeman : I concur in the result, but do not regard the declaration as stating a cause of action. It sets forth, in substance, that appellee was directed to paint certain pipes and structures which “ were in close proximity to certain railroad rails situated at a high distance from the ground.” He was injured by putting his hand on one of these rails, and allowing it to remain until the wheels of a traveling crane passed over it. According to the declaration the pipes which he was painting were in close proximity to the rails, but no facts are stated which imply that doing this work necessarily brought appellee himself into any place of danger. It is afterward stated in the declaration, by way of recital, that “ at the time the plaintiff was ordered and directed to work in proximity to said rails,” the crane was not running on the rails, and had not been for some hours. This language assumes what is not averred at all—that he was ordered to work in proximity to the rails. It is evident that an order to paint pipes in proximity to the rails does not necessarily imply an order to place himself in such proximity. But if we assume that it does, violent though the assumption may be, the fact that a man is in proximity to a danger is entirely consistent with his being in a place of absolute safety, where, if he remained, no harm could come to him, and where his employer and fellow-employes might reasonably expect him to remain. In such case no duty to warn appellee of a perfectly plain danger not far away can be implied. The averment that he was run over upon a railway near by implies that he must have left his place of safety “ in proximity ” to that railway, and of his own volition, so far as appears, put himself in a place of danger on the railway itself, in a place where he had no business to be. For injuries so incurred ho responsibility rested upon the master. The facts stated do not show negligence on the part of the appellant. No duty is averred; and no breach of duty shown. Nothing in the declaration stated avers or implies any failure on the part of the master to exercise reasonable diligence in furnishing appellee a reasonably safe place where, and reasonably safe appliance with which to do his work. In my opinion the declaration completely fails to state a cause of action, and I may add that the evidence fails, in my judgment, to show a state of facts from which the defects in the declaration could be cured.